MEMORANDUM **
Appellant ACSTAR Insurance Company appeals the district court’s judgment affirming the orders of the bankruptcy court granting summary judgment and awarding attorney’s fees to PBS Building Systems, Inc. We have jurisdiction under 28 U.S.C. § 158(d). We affirm for the reasons stated in the thorough and well-reasoned order of Judge David 0. Carter.
PBS Building Systems requests fees for the appeal to our court. We grants its request and transfer to the district court to set the amount.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.